        Case 1:21-cv-05187-AJN Document 52 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                8/17/2021

 Mattsson,

                      Plaintiff,
                                                                          21-cv-05187 (AJN)
               –v–
                                                                                ORDER
 Pat McGrath Cosmetics LLC, et al.,

                      Defendants.



ALISON J. NATHAN, District Judge:

      Plaintiff’s unopposed request for leave to file a third amended complaint is GRANTED.



      SO ORDERED.

Dated: August 17, 2021
       New York, New York                    ____________________________________
                                                       ALISON J. NATHAN
                                                     United States District Judge




                                             1
